Citation Nr: 0927738	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  08-23 510	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

Please note this appeal has been advanced on the docket of 
the Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant contends he had active service during the 
Korean conflict.  

This matter comes to the Board on appeal from a February 2008 
determination of the VA Regional Office (RO) in Manila, the 
Republic of the Philippines.  The appellant participated in 
an informal conference with a Decision Review Officer at the 
RO in November 2008.  At that time, the appellant withdrew 
his request for a Board hearing.  


FINDING OF FACT

The appellant is not considered to have performed active 
military, naval, or air service for purposes of VA benefits.  


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits have not 
been met.  38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.7, 3.203 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that his eligibility for VA benefits 
derives from his service in the Philippine Expeditionary 
Forces to Korea (PEFTOK) from June 1952 to April 1953.  He 
states that his tour of duty in Korea included landing in 
Korea in June 1952 and at that time an American soldier 
issued them guns, machine guns, and mortars.  He states that 
in June 1952 two regiments of the communists attacked their 
position but they were able to repel the enemy from 
penetrating the main line of resistance (MLR) in the front 
line.  He asserts that the Division Commander was Major 
General David L. Ruffner U.S. Army, the Commanding General of 
the 45th Infantry Division, U.S. Army.  

The appellant has submitted a certification from the General 
Headquarters of the Armed Forces of the Philippines, AGNR2, 
dated in November 1990, which certifies that according to 
records available at that Headquarters, the appellant was 
carried as a sergeant in the Roster of Troops, 19th BCT 
(Battalion Combat Team), landed in Pusan, Korea, in 
June 1952, and left for the Philippines in April 1953 (PEFTOK 
Roster).  It further states that the appellant retired from 
the service, AFP (Armed Forces of the Philippines) in the 
rank of major, March 1969.  The appellant also submitted a 
certification from the Armed Forces of the Philippines, 
Office of the Adjutant General, OTAG/NRD, dated in 
January 2008, which certifies the appellant's name is carried 
as sergeant in the R/T 19 BCT from June 1952 to April 1953 
and that he retired from the service AFP in March 1969.  

In addition, the appellant submitted a copy of a June 1952 
letter from David L. Ruffner, Major General, U.S. Army, 
Commanding General, 45th Infantry Division.  The subject is 
"Letter of Appreciation" and it is addressed to "The 
Officers and Men 19th Battalion Combat Team PEFTOK, PAPC 
6000.  General Ruffner said he was expressing great 
admiration for the 19th Battalion Combat Team now fighting 
communist aggression with the 45th Infantry Division in 
Korea, and he referred to recent attacks in June 1952 in 
which he said the officers and men of PEFTOK played a major 
role in repelling the enemy and denying them strategic 
terrain necessary to safeguard the MLR.  General Ruffner said 
the fighting spirit and performance of the officers and men 
of PEFTOK alongside other United Nations' forces had been 
outstanding.  General Ruffner further said that we of the 
45th Infantry Division are extremely proud of the 19th 
Battalion Combat Team and that their morale and 
aggressiveness are a fine example to all units participating 
in the fight against communism.  

The appellant argues that the letter from General Ruffner 
shows that he was assigned with the 45th Infantry Division, 
U.S. Army, under the command of Major General Ruffner.  He 
further argues that the dates he was fighting in Korea 
encompass a period of war during the Korean conflict and 
defined by VA regulations.  

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service of the U.S. 
Armed Forces.  38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 
38 C.F.R. §§ 3.1, 3.6 (2008).  In addition, laws and 
regulations provide that certain individuals and groups are 
considered to have performed active military, naval, or air 
service for purposes of VA benefits.  38 C.F.R. § 3.7 (2008).  
This does not, however, include service in the Philippine 
Expeditionary Forces to Korea (PEFTOK), which the appellant 
is shown to have had according to documents from the Armed 
Forces of the Philippines.  Such service is not recognized as 
active military, naval, or air service for the purposes of 
any law of the United States pertaining to VA benefits.  See 
38 U.S.C.A. §§ 106, 107 (2002).  

VA may accept evidence of service submitted by a claimant 
when (1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time, and character of service; and (3) in the 
opinion of the VA, the document is genuine and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a) (2008).  When the evidence submitted by the 
claimant does not meet the requirements of 38 C.F.R. § 3.203, 
VA shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c).  In this case, such a 
request is not warranted because notwithstanding the 
appellant's assertions to the contrary, the letter from Major 
General Ruffner only expresses gratitude to the appellant and 
his comrades for participation as a member of the Philippine 
Expeditionary Forces to Korea (PEFTOK) for fighting communist 
aggression and refers to PEFTOK as among United Nations' 
forces in Korea along with the 45th Infantry Division.  
Although the Board acknowledges that the record indicates the 
appellant was a member of PEFTOK, there is no indication he 
had active service in the U.S. Armed forces as defined by 
law.  Service in PEFTOK does not fall under any of the 
recognized categories of active service.  38 C.F.R. § 3.7.  

In this case, it is the law that is dispositive of the issue.  
Basic eligibility for VA benefits is precluded based on the 
appellant's lack of service with the U.S. Armed Forces, and 
he may not be recognized as a veteran for purposes of VA 
benefits.  See Mason v. Principi, 16 Vet. App. 129, 131-32 
(2002); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The Board has considered whether the notice provisions found 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2009) are applicable to this claim.  The Board 
finds that because the claim at issue is limited to statutory 
interpretation, the notice provisions do not apply in this 
case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA 
not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Accordingly, the Board 
finds no prejudice toward the appellant in having proceeded 
with the adjudication of his claim. 


ORDER

Basic eligibility to VA benefits is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


